Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-18 and 21-22 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Muller et al (US 20190130956 A1), Frank (US 20190148390 A1) and Ando et al (US 20190305076 A1) are hereby cited as the closest prior arts. Figures 1 and 5A of Muller disclose a device, comprising: a substrate (212, Figure 5A); a first zirconium-containing oxide layer (124, Figure 1) over the substrate and having ferroelectricity or antiferroelectricity ([0062] and [0194]); and a top electrode (134) over the first zirconium-containing oxide layer (124). Frank is a pertinent art which teaches in various embodiments that the FE/AFE dielectric layer 130 (Figure 3) can be a multilayer of hafnium oxide (HfO) and zirconium oxide (ZrO), where the layers of HfO and ZrO may alternate. The FE/AFE dielectric layer 130 can have a polar, non-centrosymmetric phase structure ([0044]). Ando is another pertinent art which teaches a stacked metal-insulator-metal (MIM) capacitor. Figure 9 of Ando teaches such a capacitor wherein there is an 
 
However, none of the above prior arts alone or in combination with other arts teaches a device, comprising “a titanium oxide layer in directly contact with a top surface of the first zirconium-containing oxide layer, the titanium oxide layer has a thickness less than a thickness of the first zirconium-containing oxide layer; a top electrode over the titanium oxide layer; a first metal oxide layer  between the titanium oxide layer and the top electrode; and a middle electrode between the  titanium oxide layer and the first metal oxide layer” in claim 1, “a first metal oxide layer in contact with the first zirconium-containing oxide layer, wherein the first metal oxide layer is electrically insulating; a top electrode over the first zirconium-containing oxide layer;
a second zirconium-containing oxide layer between the first zirconium-containing oxide layer and the top electrode; a second metal oxide layer in contact with the second zirconium-containing oxide layer and made of a material different than the first metal oxide layer; and
a middle electrode between the first zirconium-containing oxide layer and the second zirconium-containing oxide layer” claim 12 and “a titanium oxide layer over the bottom electrode gate;
a zirconium-containing layer over the titanium oxide layer; a hafnium oxide layer over the zirconium-containing layer; a top electrode over the hafnium oxide layer;  an zirconium-free metal oxide layer between the hafnium oxide layer and the top electrode; and a middle electrode in contact with a bottom surface of the  zirconium-free metal oxide layer and a top surface of the  hafnium oxide layer” in claim 21 in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 1, 12 and 21 are allowed.
Claims 2-11, 13-18 and 22 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        04/19/2021